DETAILED ACTION
1.         This Office Action is in response to Applicant’s Amendments and Remarks filed on 09/02/2022. Claims 1-2 are pending. Claim 2 is newly added.

2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.         Claim 1 stands rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. (JP 2009-215506 A) for the reasons presented in the Non-Final Rejection dated 06/07/2022.

Claim Rejections - 35 USC § 103
4.         Claim 2 (new) is rejected under 35 U.S.C. 103 as unpatentable over Ogawa et al. (JP 2009-215506 A; citations are to the machine translation provided by Applicant with the 11/30/2021 IDS), in view of Murai et al. (US 2016/0311233 A1) or Kawakami et al. (US 2010/0091055 A1).
Ogawa teaches the white inkjet ink composition for textile printing according to claim 1 as described in the Non-Final Rejection, but fails to explicitly disclose that the glycol ether [water-soluble organic solvent] is at least one of tripropylene glycol-n-butyl ether, dipropylene glycol-n-butyl ether and dipropylene glycol dimethyl ether.
However, Murai, in analogous art of white inkjet ink compositions for cloth/fabric/textile printing (see para. 0009, 0046, 0137), teaches dipropylene glycol dimethyl ether as one example of an alkylene glycol diether used as an organic solvent in the ink compositions (see para. 0223, 0216-0218, 0221-0224).
Therefore, in view of the teaching of Murai, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ink composition taught by Ogawa by incorporating the organic solvents taught by Murai to arrive at the claimed invention because Ogawa suggests derivatives of glycols used as water-soluble organic solvents (see Ogawa para. 0030). Murai clearly teaches that glycol derivatives are known organic solvents for white inkjet inks applied to cloth (see Murai para. 0235-0240). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed glycol ether for the claimed ink composition with a reasonable expectation of success for controlling wettability of the ink (see Murai para. 0224), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
Alternatively, Kawakami, in analogous art of white inkjet ink compositions (see para. 0026: inkjet ink; para. 0277: incorporate a white pigment), teaches water-soluble organic solvents including dipropylene glycol monobutyl ether (DPGmBE) [“monobutyl” reads on “n-butyl”] and dipropylene glycol dimethyl ether in the inkjet ink (see para. 0055-0057, 0063 & Table 2).
Therefore, in view of the teaching of Kawakami, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ink composition taught by Ogawa by incorporating the water-soluble organic solvents taught by Kawakami to arrive at the claimed invention because Ogawa suggests derivatives of glycols as water-soluble organic solvents contained in the ink (see Ogawa para. 0030). Kawakami clearly teaches glycol derivatives as specific examples of water-soluble organic solvents contained in an inkjet ink with a crosslinking agent and water-soluble resin (see Kawakami para. 0045-0057). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed water-soluble organic solvent for the claimed ink composition with a reasonable expectation of success for being compatible with water (see K para. 0057) and obtaining high print density (see K para. 0051-0052), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
In short, it would have been obvious to one of ordinary skill in the art to select one of the three glycol ether solvents recited in new claim 2 from the disclosures of Murai, Kawakami, or other analogous prior art into the white inkjet ink composition taught by Ogawa to formulate the claimed composition.


Response to Arguments
5.        Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
1) Applicant argues that dipropylene glycol-n-butyl ether is not substantially identical to triethylene glycol monobutyl ether and alleges that the differences are so great that a person having ordinary skill in the art would not have been motivated to use dipropylene glycol-n-butyl ether in place of triethylene glycol monobutyl ether. -- 2) Applicant argues that dipropylene glycol-n-butyl ether (DPnB) is structurally more similar to tripropylene glycol methyl ether (comparative example, TPM) than to triethylene glycol monobutyl ether (Ogawa) and that it cannot logically be concluded that triethylene glycol monobutyl ether (Ogawa) is inherently or necessarily dissolved by 1 to 60 g in 100 g of water since TPM, which is structurally more similar to DPnB than is Ogawa, does not dissolve by 1 to 60 g in 100 g of water.  -- 3) Applicant argues that triethylene glycol monobutyl ether (Ogawa) dissolves in water at 1E6 mg/L and cites a document provided as Appendix A.
In response to Applicant’s arguments 1), 2), 3): claim 1 defines the glycol ether by its water-solubility property, but is not limited to only the three solvents recited in new claim 2. Ogawa lists examples of solvents that can be dissolved in water (reads on “water-soluble”) in para. 0030, including derivatives of glycols. Ogawa is not limited to only the solvents explicitly listed in his disclosure. A glycol ether that “dissolves by 1 to 60 g in 100 g water” is open to a fairly broad range of solvents.
Applicant’s second argument is that Ogawa does not teach or even suggest a nexus between the solubility of the glycol ether and the alleged result (solving the same problem/achieving the same objective of the present invention) and that in Ogawa the solubility is not a variable which achieves the result. Applicant argues that Ogawa selects a solvent for adjusting viscosity and retaining moisture and a person of ordinary skill in the art would not have been motivated to select glycol ethers as a solvent and then modify the solubility of the glycol ethers to arrive at the solubility range of 1 to 60 g per 100 g of water with a reasonable expectation of success through routine experimentation or optimization.
However, rationale different from Applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the Applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). See also MPEP 2144.
Applicant’s third argument is that the claimed features yield more than predictable results and points to Examples of the specification containing composition components and showing “excellent properties achieved in textile printing in terms of high density as well as excellent coating film, resistance, texture and washing fastness”. Applicant particularly argues that, as demonstrated in Comparative Examples 2 and 3, if the organic solvent does not satisfy the specific range of solubility in water, coating film resistance and washing fastness are poor, which demonstrates that the claimed features manifest more than predictable effects. 
However, Applicant’s Examples in the specification are not commensurate in scope with the claims as written. There are multiple components in each of the ink compositions and no clear evidence/data that it is the water-soluble organic solvent itself that causes the improved properties alleged by Applicant, i.e. there is no nexus between the selection of organic solvent and improved printing properties. For example, it could be the specific crosslinking agent or urethane resin (not the glycol ether solvent) that leads to the improved technical effects. 
Applicant’s arguments regarding new claim 2 are moot in view of the additional reference cited above in this Office Action.
For at least the reasons described above, claims 1-2 stand rejected. Emphasis above in this Office Action was added by the Examiner.


Conclusion
6.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 4, 2022